DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10, 12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 2018/0114096) in view of Liu et al. (US Patent #10,496,104), and further in view of Huang et al. (US 2005/0147292). 
	Regarding claims 1, 19, and 20, Sen teaches a method, comprising: receiving an input image; filtering the received input image with a set of filters identified using a machine learning framework (Paragraphs [0028-0029, 0036, 0044, 0053, and 0057 especially Paragraph [0036], …..the machine learning approach can include, for example, training a neural network with a filter to produce denoised or noise-free images, or training a model to directly output denoised or noise-free images); and 
  	outputting an output image comprising a denoised version of the input image (Paragraphs 0025-0027, 0033, and 0044, especially Paragraph 0025, …….machine learning to process a noisy image of a scene and produce a denoised output image. In one type of processing, a machine learning model that has been trained with ground truth images denoises the noisy image to produce an output image with noise removed), but does not specifically teach wherein different filters are identified for different portions of the input image and wherein the machine learning framework is at least in part trained on image datasets comprising a prescribed scene type to which the input image belongs.
 	However, in related art, Liu teaches wherein different filters are identified for different portions of the input image (Col 10, lines 26-35). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Liu’s teaching about wherein different filters are identified for different portions of the input image with Sen’s invention in order to improve the appearance of the output image. 
 	The combination of Sen and Liu fail to teach wherein the machine learning framework is trained on image datasets comprising a prescribed scene type to which the input image belongs.
 	However, in related art, Huang teaches wherein the machine learning framework is trained on image datasets comprising a prescribed scene type to which the input image belongs (creating a database of a plurality of model image characterizations, each of which represents the face of a known person that it is desired to identify in the input image as well as the person's face pose; see claim 1. wherein the process action for training the neural network ensemble comprises an action of preparing each model image characterization from a model image depicting the face of a known person that it is desired to identify in the input image by, extracting the portion of the model image depicting said face, normalizing the extracted portion of the model image by resizing it to a prescribed scale if not already at the prescribed scale and adjusting the region so that the eye locations of the depicted subject fall within a prescribed area; see claim 5). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Huang’s teaching about wherein the machine learning framework is trained on image datasets comprising a prescribed scene type to which the input image belongs with Sen’s and Liu’s invention in order to adjust the region of the input  image so that the locations of the depicted subject fall within a prescribed area (See Huang, claim 5). 	Regarding claim 2, the combination of Sen, Liu, and Huang teach all the claimed elements in claim 1. In addition, Sen teaches the method of claim 1, wherein the set of filters comprises denoising filters (Paragraphs [0025-0029, 0036, 0044, 0053, and 0057).  	Regarding claim 3, the combination of Sen, Liu, and Huang teach all the claimed elements in claim 1. In addition, Sen teaches the  method of claim 1, wherein the set of filters comprises spatial filters (Paragraph 0012). 	Regarding claim 4, the combination of Sen, Liu, and Huang teach all the claimed elements in claim 1. In addition, Sen teaches the method of claim 1, wherein the input image comprises a sparsely ray traced image (Paragraph 0004). 	Regarding claim 10, the combination of Sen, Liu, and Huang teach all the claimed elements in claim 1. In addition, Sen teaches the method of claim 1, wherein image render time is substantially reduced by generating a noisy input image and then denoising the noisy input image using the set of filters to generate the output image (Paragraphs [0028-0029, 0036, 0044, 0053, and 0057). 	Regarding claim 12, the combination of Sen and Huang teach all the claimed elements in claim 1. In addition, Sen teaches the method of claim 1, wherein identifying the set of filters using the machine learning framework comprises identifying a set of one or more filter parameters (Paragraphs 0006, 0012, 0028-0031, 0037, 0043-0044, 0046, and 0051-0053).
 	Regarding claim 17, the combination of Sen, Liu, and Huang teach all the claimed elements in claim 1. In addition, Sen teaches the  method of claim 1, wherein the output image comprises a photorealistic rendering (Paragraphs 0003, 0004, and 0024).
 	Regarding claim 18, the combination of Sen, Liu, and Huang teach all the claimed elements in claim 1. In addition, Sen teaches the  method of claim 1, wherein the output image comprises a frame of an animation or a video sequence (Paragraphs 0003, 0014, 0040, and 0085, especially Paragraph [0085], Sen teaches Although described herein regarding scene images, the method may be applied to frames of video, including photorealistic frames, graphic frames, cartoon frames, etc. To handle video sequences, the existing neural network described herein may be used without retraining and the cross-bilateral filter can be extended to operate on 3-D spatio-temporal volumes).
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 2018/0114096) in view of Liu et al. (US Patent #10,496,104) in view of Huang et al. (US 2005/0147292), and further in view of Meyer et al. (US 2018/0293710). 
 	Regarding claim 5, the combination of Sen, Liu, and Huang fail to teach the method of claim 1, wherein the output image has a quality or resolution comparable to that achievable by ray tracing with large numbers of samples.
 	However, in related art, Meyer teaches the method of claim 1, wherein the output image has a quality or resolution comparable to that achievable by ray tracing with large numbers of samples (Paragraphs 0055 and 0062). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Meyer’s teaching about wherein the output image has a quality or resolution comparable to that achievable by ray tracing with large numbers of samples with Sen’s, Liu’s, and Huang’s invention in order to producing high-quality images (See Meyer, Paragraph [0005]).
 	Regarding claim 8, the combination of Sen, Liu, and Huang fail to teach the method of claim 1, wherein the output image is comparable to ray tracing with a number of samples needed for convergence.
 	However, in related art, Meyer teaches the method of claim 1, wherein the output image is comparable to ray tracing with a number of samples needed for convergence (Paragraph [0062]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Meyer’s teaching about wherein the output image is comparable to ray tracing with a number of samples needed for convergence with Sen’s, Liu’s, and Huang’s invention in order to producing high-quality images (See Meyer, Paragraph [0005]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 2018/0114096) in view of Liu et al. (US Patent #10,496,104) in view of Huang et al. (US 2005/0147292), and further in view of Shohara (US 2010/0066868). 
 	Regarding claim 6, the combination of Sen, Liu, and Huang fail to teach the method of claim 1, wherein the input image violates a noise threshold and the output image satisfies the noise threshold.
 	However, in related art, Shohara teaches the method of claim 1, wherein the input image violates a noise threshold and the output image satisfies the noise threshold (claim 4). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Shohara’s teaching about wherein the input image violates a noise threshold and the output image satisfies the noise threshold with Sen’s, Liu’s, and Huang’s invention in order to reduce an impulse noise of the input image (See Shohara, Abstract).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 2018/0114096) in view of Liu et al. (US Patent #10,496,104) in view of Huang et al. (US 2005/0147292), and further in view of Vogels et al. (US 2018/0293496).  	Regarding claim 7, the combination of Sen, Liu, and Huang fail to teach the method of claim 1, wherein the set of filters effectively transforms a noisy input image into a high quality or resolution output image.
 	However, in related art, Vogels teaches the method of claim 1, wherein the set of filters effectively transforms a noisy input image into a high quality or resolution output image (Paragraph [0190]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Vogels’s teaching about wherein the set of one or more filters effectively transforms a noisy input image into a high quality or resolution output image with Sen’s, Liu’s, and Huang’s invention in order to capable of producing high quality images that are nearly indistinguishable from photographs (See Vogels, Paragraph 0006).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 2018/0114096) in view of Liu et al. (US Patent #10,496,104) in view of Huang et al. (US 2005/0147292), and further in view of Hecht  (US 2015/0228110).  	Regarding claim 9, the combination of Sen, Liu, and Huang fail to teach the method of claim 1, wherein the set of filters predicts pixel values that would result from ray tracing with a larger number of samples.
 	However, in related art, Hecht teaches the method of claim 1, wherein the set of  filters predicts pixel values that would result from ray tracing with a larger number of samples (Paragraphs 0020, 0029, and 0034). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Hecht’s teaching about wherein the set of one or more filters predicts pixel values that would result from ray tracing with a larger number of samples with Sen’s, Liu’s, and Huang’s invention in order to determine how many samples are needed (See Hecht, Paragraph 0029).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 2018/0114096) in view of Liu et al. (US Patent #10,496,104) in view of Huang et al. (US 2005/0147292), and further in view of Luebke et al.  (US Patent #10,388,059).  	Regarding claim 11, the combination of Sen, Liu, and Huang fail to teach the method of claim 1, wherein the method effectively eliminates using a large number of samples during ray tracing while still generating an image that has a noise profile that ray tracing with a large number of samples provides.
 	However, in related art, Luebke teaches the method of claim 1, wherein the method effectively eliminates using a large number of samples during ray tracing while still generating an image that has a noise profile that ray tracing with a large number of samples provides (Claims 1, 14, and 18). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Luebke’s teaching about wherein the method effectively eliminates using a large number of samples during ray tracing while still generating an image that has a noise profile that ray tracing with a large number of samples provides with Sen’s, Liu’s, and Huang’s invention for striking a balance between temporal stability and image sharpness in interactive ray tracing applications (See Luebke, Col 28, lines 54-57).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 2018/0114096) in view of Liu et al. (US Patent #10,496,104) in view of Huang et al. (US 2005/0147292), and further in view of Matsumoto et al. (US Patent #6,249,610).  	Regarding claim 13, the combination of Sen, Liu, and Huang fail to teach the method of claim 1, wherein different filters are identified for portions of the input image having different noise signatures. 	However, in related art, Matsumoto teaches the method of claim 1, wherein different filters are identified for portions of the input image having different noise signatures (….an image processor that has a plurality of correction filters having different filter characteristics and that corrects the reproduced picture by using a selected one of the plurality of correction filters appropriate to the reproduced filter information; See claim 8….. wherein the image processor has a filter selection table in which effective correction filters are associated with various noises (noise signatures) based on filter configuration and filter strength, a selector that selects an appropriate correction filter from the filter selection table based on the filter configuration and the filter strength contained in the filter information and a filter switch that inputs the produced picture into a selected correction filter; See claim 10). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Matsumoto’s teaching about wherein different filters are identified for portions of the input image having different noise signatures with Sen’s, Liu’s, and Huang’s invention in order to efficiently and effectively reduces noise and enhance the look of the image.   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 2018/0114096) in view of Liu et al. (US Patent #10,496,104)in view of Huang et al. (US 2005/0147292), and further in view of Reyneri et al. (US 2008/0158400). 
 	Regarding claim 14, the combination of Sen, Liu, and Huang fail to teach the method of claim 1, wherein the machine learning framework is trained on image datasets comprising images generated with different numbers of samples.
 	However, in related art, Reyneri teaches the method of claim 1, wherein the machine learning framework is trained on image datasets comprising images generated with different numbers of samples (See abstract; Paragraphs [0023claims 1 and 16). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Reyneri’s teaching about wherein the machine learning framework is trained on image datasets comprising images generated with different numbers of samples with Sen’s, Liu’s, and Huang’s invention in order to generating a de-noised image.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 2018/0114096) in view of Liu et al. (US Patent #10,496,104) in view of Huang et al. (US 2005/0147292), and further in view of Rust et al. (US 2003/0187354).
 	Regarding claim 15, the combination of Sen, Liu, and Huang fail to teach the method of claim 1, wherein the machine learning framework is trained to learn filters for attribute combinations having different noise signatures.
 	However, in related art, Rust teaches the method of claim 1, wherein the machine learning framework is trained to learn filters for attribute combinations having different noise signatures (Paragraph 0032). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Rust’s teaching about wherein the machine learning framework is trained to learn filters for attribute combinations having different noise signatures with Sen’s, Liu’s, and Huang’s invention in order to maximize available dynamic range to create the highest resolution scan images possible while rejecting noise.  (See Rust, Abstract).
 	Regarding claim 16, the combination of Sen, Liu, Huang, and Chuang teach all the claimed elements in claim 12. In addition, Chuang teaches the method of claim 15, wherein attribute combinations comprise one or more attributes associated with object/scene types, geometries, placements, materials, textures, camera characteristics, lighting characteristics, numbers of samples, and contrast (Paragraphs 0017, 0061, and 0102).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aihara (US 2002/0037101), Naito (US 2010/0246991), Liao et al. (US Patent #8,712,184), Wang et al. (US 2014/0133775), Choudhury et al. (US 2015/0287172), Lee et al. (US 2015/0310602), and Smirnov et al. (US 2018/0315172). 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132